UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM DAVID LOCKLAIR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02079-TLW-1)


Submitted:   August 23, 2016                 Decided:   August 29, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William David Locklair, Jr., Appellant Pro Se.    Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William    David      Locklair,    Jr.,    appeals   from   the   district

court’s order granting him a sentence reduction from 192 to 180

months’     imprisonment      under    18     U.S.C.   § 3582(c)(2)     (2012).

Locklair    argues    on   appeal     that    the   district   court   erred   by

failing to reduce his sentence to 155 months’ imprisonment, a

sentence near the bottom of the amended Sentencing Guidelines

range resulting from application of Amendment 782. *

     The district court, however, was not required to impose

such a sentence.          See United States v. Stewart, 595 F.3d 197,

200 (4th Cir. 2010) (“[T]he decision about whether to reduce a

sentence [under § 3582(c)(2)] is discretionary on the part of

the district court.           The court is not required to reduce a

defendant’s sentence, even where the current sentence is above

the amended guidelines range.”).             Locklair fails to establish an

abuse of discretion by the district court, see United States v.

Smalls, 720 F.3d 193, 195 (4th Cir. 2013) (stating standard of

review), and we therefore affirm the district court’s order.

United     States    v.    Locklair,    No.    4:11-cr-02079-TLW-1      (D.S.C.

Feb. 9, 2016).




     * Application of Amendment 782 to Locklair reduced his
Guidelines range from 188 to 235 months’ imprisonment to 151 to
188 months’ imprisonment.



                                        2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3